                                                                                                      ""---


J-id~45e (CASDRev. 02/18) Judgment in a Criminal Case for Revocations                                 '
                                                                                                      !


                                     UNITED STATES DISTRICT CO                                                       OCT    L   8 ',.,
                                                                                                                  1_ _ _ _ -       _. __ - '
                                           SOUTHERN DISTRICT OF CALIFORNIA                                      C~EHK- ~ ~,S I\ •        ..~-
                                                                                                          SOUTf1tK~' [) s-:-~1C OF r:' ~ r~_'.('i~A
              UNITED STATES OF AMERICA                               JUDGMENT IN A C1'.IJ;DLL.J.a.J.;..J....a.::ul..-H..,µ..;..;;!;;_··u_        1
                                                                                                                                                     __.Y

                                                                     (For Revocation of Probation or Supervised Release)
                                v.                                   (For Offenses Committed On or After November l, 1987)
                TIFFANY LYNN AYALA (2)
                                                                        Case Number:        08CR3748-L

                                                                     MICHELLE BETANCOURT, FEDERAL DEFENDERS
                                                                     Defendant's Attorney
REGISTRATION NO.                11495298
o-
THE DEFENDANT:
IZ!   admitted guilt to violation ofallegation(s) No.      ONE (1), TWO (2), AND THREE(3)

0     was found guilty in violation ofallegation(s) No.                                                       after denial of guilty.

Accordin2ly, the court has a~judicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation
                                   nv3, Unlawful use of a controlled substance and/or Failure to Test; VCCA (Violent Crime
               1                   Control Act)
               2                   nv8, Failure to be truthful and/or follow instructions
               3                   nv7, Failure to report as directed




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     October 29. 2018
                                                                     Date of Imposition of Sentence




                                                                                                                                  08CR3748-L
AO 245'8 (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations
DEFENDANT:                TIFF ANY LYNN AYALA (2)                                                  Judgment - Page 2 of 2
CASE NUMBER:              08CR3748-L

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TEN (IO) MONTHS




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                                               on
             as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~-
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                          08CR3748-L
